                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

RICO BENTON                                                                      PLAINTIFF
ADC #097236

v.                            CASE NO. 5:19-CV-00185 BSM

WENDY KELLEY, et al.                                                          DEFENDANTS

                                            ORDER

         After de novo review of the record, including Rico Benton’s various filings [Doc.

Nos. 8, 9, 10, 11], the proposed findings and recommendations [Doc. No. 4] submitted by

United States Magistrate Judge Jerome T. Kearney are adopted. It is worth noting that in his

objections, Benton challenges the constitutionality of the prison’s policy of restricting

incoming mail to three pages. It is, however, unclear who Benton is suing for this policy and

how he, as opposed to the individual trying to send him mail, was actually harmed by it.

Benton does not allege that he did not receive the mail or that he actually paid the $8.75 fee

to receive it. Instead, it seems that he complains only about the fact that no one in the prison

spoke with him about the policy.

         Accordingly, this lawsuit is dismissed for a failure to state a claim upon which relief

may be granted; dismissal of this lawsuit constitutes a “strike” for the purposes of 28 U.S.C.

section 1915(g); and it is certified, pursuant to 28 U.S.C. section 1915(a)(3) that an in forma

pauperis appeal from this order and accompanying judgment would not be taken in good

faith.
IT IS SO ORDERED this 8th day of July 2019.



                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE




                                  2
